Wolff, J.
The narrow question presented by this appeal is whether a criminal defendant who has exhausted the direct appeals of his conviction may avail himself of R.C. 149.43 to support his petition for post-conviction relief. We answer this question in the affirmative, and accordingly we reverse the judgment of the court of appeals and remand this case to that court for an individualized scrutiny of those records which respondents contend that Clark, pursuant to R.C. 149.43(A)(2)(C) and (A)(4), is not entitled to inspect and copy.
In support of the judgment of the court of appeals, respondents contend that R.C. 149.43 does not bestow upon Clark the right to examine “police investigatory records” related to the criminal act of which he was convicted.
Respondents’ first argument is that “Crim. R. 16 implicitly creates an exception to R.C. 149.43 where the possibility of reprosecution of a criminal defendant remains.” Because retrial is a possible outcome of Clark’s petition for post-conviction relief, respondents point out, and correctly so, that upon retrial Clark might possess more information, as a result of disclosure pursuant to R.C. 149.43, than he would possess if confined to discovery under Crim. R. 16. Respondents conclude, as did the court of appeals, that this would circumvent Crim. R. 16.
Respondents appear to concede that this argument is dependent upon a determination that R.C. 149.43 is procedural in nature, and thus subordinate to Crim. R. 16 by operation of Section 5(B), Article IV of the Ohio Constitution. Even assuming arguendo the applicability of the Rules of Criminal Procedure, this argument must fail. R.C. 149.43(B) states that “[a]ll public records shall be * * * made available for inspection to any person * * As recognized in State, ex rel. Natl. Broadcasting Co., v. Cleveland, supra, R.C. 149.43 “substantially broadened the common-law approach” to “citizen access to governmental information.” Id. at 81, 526 N.E. 2d at 788. As such, the right to access conferred by R.C. 149.43(B) is a substantive right. See Krause v. State (1972), 31 Ohio St. 2d 132, 144-145, 60 O.O. 2d 100, 106-107, 285 N.E. 2d 736, 744. Because the right to access is substantive, it cannot be abridged by Crim. R. *5716. Section 5(B), Article IV of the Ohio Constitution; Krause v. State, supra, at paragraph five of the syllabus.
Respondents next argue that “giving criminal defendants access to police investigatory records would undermine the apparent purpose of R.C. 149.43.” According to the respondents, the single purpose of the General Assembly in enacting R.C. 149.43 was to ensure the accountability of public officials, and not to afford criminal defendants an alternative means of discovery to thereby frustrate justice. The respondents point to the exceptions to disclosure which appear in R.C. 149.43(A) as evidence of the legislative intent that R.C. 149.43 not be utilized to frustrate the proper administration of criminal justice.
The flaw in this argument is that it cannot be squared with the clear mandate of R.C. 149.43(B), supra, unless Clark is relegated to “non-person” status. It is clear that any person may obtain public records pursuant to R.C. 149.43 without the necessity of stating a reason for obtaining those records. Despite his present station in life, Clark remains a “person” within the contemplation of R.C. 149.43(B).
It may well be thát the exceptions to disclosure found at R.C. 149.43(A) (2) and (4) evince a legislative intent that R.C. 149.43 not be utilized to frustrate the proper administration of criminal justice, but this cannot alter Clark’s status as a person. If, indeed, the General Assembly intends to restrict those in Clark’s situation to such information as is discoverable under Crim. R. 16, it need only amend the exceptions to disclosure presently found at R.C. 149.43 to make them coextensive with the limitations on discovery found in Crim. R. 16.
Accordingly, we hold that a criminal defendant who has exhausted the direct appeals of his conviction may avail himself of R.C. 149.43 to support his petition for post-conviction relief. But, see, State, ex rel. Scanlon, v. Deters (1989), 45 Ohio St. 3d 376, 544 N.E. 2d 680.
The dissent contends that it is illogical to construe Crim. R. 16 and R.C. 149.43 as prohibiting disclosure of certain records in connection with a defendant’s original trial, but as allowing disclosure of those same records in connection with a post-conviction proceeding.
The narrow issue in this case is whether R.C. 149.43 is available to a criminal defendant in a post-cónviction proceeding, and it has not been necessary to address the possible application of R.C. 149.43 to original trial proceedings.
We share the concern that widespread use of R.C. 149.43 by criminal defendants might place an intolerable burden on the administration of criminal justice. This court cannot, however, eliminate this eventuality by ignoring the substantive right conferred upon all persons, including Clark, by R.C. 149.43(B). Only the legislature can do so, as hereinabove indicated.
In view of our determination that Clark may avail himself of R.C. 149.43, it is unnecessary to consider the equal protection ramifications of the court of appeals’ holding to the contrary.

Judgment reversed and cause remanded.

Sweeney, Douglas, Wright and H. Brown, JJ., concur.
Moyer, C.J., and Holmes, J., dissent.
William H. Wolff, Jr., J., of the Second Appellate District, sitting for Re snick, J.